DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/827111 provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Accordingly, the claims are given the priority date of 12/8/2016.

Claim Objections
Claim 1 is objected to because of the following informalities:  amend the “.” to a “;” at the end of ll. 9.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  amend “at least one support spine” to –at least one support spine of the plurality of support spines- in ll. 1.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  amend “at least one support spine” to –at least one support spine of the plurality of support spines- in ll. 1.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  amend “at least one support spine” to –at least one support spine of the plurality of support spines- in ll. 1.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  amend “, and a” to –and a- in ll. 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “wherein the distal end includes a housing”.  It is unclear which “distal end” claim 8 is referring to: “the distal end of the balloon” in claim 7, “a distal end” of the irrigation tubing of claim 1, “the balloon having a distal end” of claim 1 or “the expander having a distal end” of claim 1. For purposes of examination, it will be interpreted as being the distal end of the balloon. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8 & 14 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Salahieh et al. (2014/0357956).
Concerning claim 1, as illustrated in at least Fig. 1-3. Salahieh et al. disclose an electrophysiology catheter (cardiac ablation catheter; [0068]), comprising: 
an elongated catheter shaft having a first lumen (outer shaft 51 has a lumen; [0071]); 
a balloon distal of the catheter shaft, the balloon having a distal end and a proximal end defining a longitudinal axis, the balloon including a membrane and a contact electrode supported on an outer surface of the membrane, the membrane defining an interior of the balloon (balloon/expandable membrane 12 has a plurality of energy delivery elements 14; [0069], [0071]); 
an irrigation tubing extending through the first lumen of the catheter shaft, the irrigation tubing having a second lumen, the irrigation tubing having a distal end terminating generally at the proximal end of the balloon (irrigation lumen 52 has a distal end terminating at balloon 12; [0073]), 
an elongated expander having a first portion extending through the second lumen of the irrigation tubing, and a second portion extending through the proximal end of the balloon and into the interior of the balloon, the expander having a distal end coupled to the distal end of the balloon, the expander being longitudinally movable relative to the catheter shaft to move the distal end of the balloon in changing a configuration of the balloon (guide wire shaft 54 extends through irrigation lumen 52 and the interior of balloon 12 such that its distal end is coupled to the distal end of the balloon at hub 20 and is axially movable to allow the .
Concerning claim 2, Salahieh et al. disclose the balloon (12) to comprise a plurality of support spines (13) extending longitudinally along the outer surface of the membrane of the balloon (12) ([0077]; Fig. 9A-B).  
Concerning claim 3¸Salahieh et al. disclose at least one support spine (13) extending between the proximal end and distal end of the balloon (12) (Fig. 1A-B). 
Concerning claim 4, Salahieh et al. disclose at least one support spine extending from the proximal end to a location on the outer surface of the membrane (12) proximal of the distal end of the balloon (Fig. 1A-B). 
Concerning claim 7, Salahieh et al. disclose the distal end of the balloon (12) to have a flat distal face ([0074]; Fig. 2A). 
Concerning claim 8, Salahieh et al. disclose the distal end of the balloon (12) to include a housing (inner member of housing 20) having a flat distal face, and an outer radial surface, wherein a distal end portion of the balloon (12) is turned inwardly and affixed to the outer radial surface ([0071], [0081]; Fig. 2A). 
Concerning claim 14, Salahieh et al. disclose the contact electrode (14) includes painted conductive ink ([0079]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable Salahieh et al. (2014/0357956), as applied to claim 1, in further view of Whayne et al. (6,142,993).
Concerning claim 2, Salahieh et al. fail to disclose the balloon further comprises a plurality of support spines extending longitudinally along the outer surface of the membrane of the balloon.  However, Whayne et al. teach an electrophysiology catheter 
Concerning claim 3, Whayne et al. further disclose at least one support spine (40) extending between the proximal end and distal end of the balloon (34) (Fig. 2-3).

    PNG
    media_image1.png
    589
    871
    media_image1.png
    Greyscale

Concerning claim 4, Whayne et al. further disclose at least one support spine (40) extends from the proximal end to a location on the outer surface of the membrane (12) proximal of the distal end of the balloon (34) (Fig. 2 & 8).

    PNG
    media_image2.png
    559
    825
    media_image2.png
    Greyscale

Concerning claim 5, Whayne et al. further disclose at least one support spine (40) extends from the distal end to a location on the outer surface of the membrane (34) distal of the proximal end of the balloon (34) (Fig. 2 & 8).

    PNG
    media_image3.png
    588
    867
    media_image3.png
    Greyscale

Concerning claim 6, Whayne et al. further disclose a plurality of covers (46/72,ab/80) affixed to the balloon membrane (34) at least one cover covering at least one support spine (40) (Col. 4-5, ll. 65-24, Col. 5-6, ll. 46-7; Fig. 3 & 6-7). 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable Salahieh et al. (2014/0357956), as applied to claim 1, in further view of Wolvek et al. (4,276,874). 
Concerning claim 9, Salahieh et al. fail to disclose the expander having a section with a flexure slit.  However, Wolvek et al. disclose a catheter comprising an elongated catheter shaft (22), a balloon (28) and an elongated expander (36) that is longitudinally movable relative to the shaft (22) to move the distal end of the balloon in changing a configuration of the balloon (28).  Wolvek et al. further disclose the expander (36) has a section (38) with a flexure slit (40).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. such that the expander has a section with a flexure slit in order to provide the benefit of being flexible and not resistant to lateral bending such that it is free to follow curves of the vascular system as taught by Wolvek et al. (Col. 5-6, ll. 48-33, Col. 6-7, ll. 48-23, Col. 8, ll. 22-45; Fig. 1 & 3)
Concerning claim 10, Wolvek et al. further disclose the flexure slit to include a spiral slit (Fig. 1 & 3). 

Claims 11, 15-18 & 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable Salahieh et al. (2014/0357956), as applied to claim 8, in further view of Fuimaono et al. (2007/0276212).
Concerning claim 11, Salahieh et al. fail to disclose a position sensor housing in the housing.  However, Fuimaono et al. disclose an electrophysiology catheter (Fig. 1) comprising an elongated catheter shaft (12), an expandable assembly (18) and an 
Concerning claim 15, as illustrated in at least Fig. 1-3. Salahieh et al. disclose an electrophysiology catheter (cardiac ablation catheter; [0068]), comprising: 
an elongated catheter shaft having a first lumen (outer shaft 51 has a lumen; [0071]); 
a balloon distal of the catheter shaft, the balloon having a distal end and a proximal end defining a longitudinal axis, the balloon including a membrane and a flex circuit electrode assembly supported on an outer surface of the membrane, the membrane defining an interior of the balloon (balloon/expandable membrane 12 has a plurality of energy delivery elements 14 as a flex circuit on the outer surface; [0069], [0071], [0075-0076]); 
a hollow elongated expander longitudinally movable through the first lumen relative to the catheter shaft, the expander having a second lumen and a distal end, the electrical conduit passing through the second lumen, the distal ends of the expander and the balloon being coupled to each other (guide wire shaft 54 extends through outer shaft 51 and the interior of balloon 12 such that its distal end is coupled to the distal end of the balloon at hub 20 and is axially movable to allow the .
Salahieh et al. fail to disclose the distal end of the balloon including a component having an electrical conduit.  However, Fuimaono et al. disclose an electrophysiology catheter (Fig. 1) comprising an elongated catheter shaft (12), an expandable assembly (18) and an expander (22), where the expandable assembly (18) further includes a component (38) having an electrical conduit (position sensor 32 and its cable 36 are located in a conduit of tubing 38) .  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. such that the distal end of the balloon includes a component having an electrical conduit in order to provide the benefit of housing a position sensor to provide location information as taught by Fuimaono et al. ([0020], [0025]; Fig. 2-3).
Claim 16 is rejected upon the same rationale as applied to claim 2.
Claim 17 is rejected upon the same rationale as applied to claim 3. 
Claim 18 is rejected upon the same rationale as applied to claim 4. 
 Claim 20 is rejected upon the same rationale as applied to claim 7. 
Claim 21 is rejected upon the same rationale as applied to claim 8. 
Concerning claim 22, Salahieh et al. disclose lead wires (15) for the flex circuit electrode assembly (14) extend along the membrane (12) outside of the interior of the balloon, from a proximal end of the flex circuit electrode to the proximal end of the balloon ([0076-0077], Fig. 8-9B)

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable Salahieh et al. (2014/0357956) in view of Fuimaono et al. (2007/0276212), as applied to claim 11, in further view of Grunewald (2013/0085360). 
Concerning claim 12, Salahieh et al. disclose the expander (54) comprises a third lumen ([0071]; Fig. 1-3).  Fuimaono et al. further disclose the position sensor (32) including a cable (36) ([0021]). Salahieh et al. in view of Fuimaono et al. fail to disclose the position sensor cable extending through the third lumen of the expander.  However, Grunewald discloses an electrophysiology catheter (Fig. 1) comprising an elongated catheter shaft (12), an expandable assembly (17) and an expander (22), and further comprises a position sensor (38D) including a cable (36D) extending through a third lumen (23) of the expander (22).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of Fuimaono et al. such that the position sensor cable extends through the third lumen of the expander in order to provide the benefit of safely locating the cable within a housing and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  ([0045], [0057]; Fig. 1-2)

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Salahieh et al. (2014/0357956) in view of Fuimaono et al. (2007/0276212), as applied to claim 8, in further view of Abele (5,860,974).
Concerning claim 13, Salahieh et al. disclose the housing have a flat distal face, but fail to disclose the housing including a distal electrode having a distal face. 

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable Salahieh et al. (2014/0357956) in view of Fuimaono et al. (2007/0276212), as applied to claim 15, in further view of Whayne et al. (6,142,993).
Claim 16 is rejected upon the same rationale as applied to claim 2. 
Claim 17 is rejected upon the same rationale as applied to claim 3. 
Claim 18 is rejected upon the same rationale as applied to claim 4. 
Claim 19 is rejected upon the same rationale as applied to claim 5. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lee (2015/0141982) disclose an electrophysiology catheter comprising a catheter shaft, a balloon comprising a distal housing having a position sensor. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794